Case 3:21-cv-00036-RLY-MPB Document 1 Filed 02/23/21 Page 1 of 6 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            EVANSVILLE DIVISION

ANGELA ROWE                                )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )       CAUSE NO:
                                           )
VUTEQ USA, INC.                            )
                                           )
       Defendant.                          )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                    I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Angela Rowe (“Rowe”), by counsel,

against Defendant, Vuteq USA, Inc., (“Defendant”), for violating the Americans with

Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et seq.

                                         II. PARTIES

       2.     Rowe is a citizen of the United States, the State of Indiana, and, at all times

relevant to this litigation, resided within the geographical boundaries of the Southern

District of Indiana.

       3.     Defendant is a corporation that maintains offices and conducts business in

the Southern District of Indiana.

                              III. JURISDICTION AND VENUE

       4.     Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331 and 42 U.S.C. § 12117.


                                               1
Case 3:21-cv-00036-RLY-MPB Document 1 Filed 02/23/21 Page 2 of 6 PageID #: 2




       5.       Defendant is an “employer” as that term is defined 42 U.S.C. §

12111(5)(A).

       6.       At all times relevant to this action, Rowe was an “employee” as that term

is defined by 42 U.S.C. § 12111(4).

       7.       Rowe is a “qualified individual with a disability” as defined by the

Americans with Disability Act, 42 U.S.C. §§ 12102(2) and 12111(8) and/or Defendant

knew of Rowe’s disability and/or Defendant regarded Rowe as being disabled.

       8.       Rowe exhausted her administrative remedies by timely filing a Charge of

Discrimination     against   Defendant      with   the   Equal   Employment   Opportunity

Commission and files this complaint within ninety (90) days of receipt of her Notice of

Right to Sue.

       9.       A substantial part of the events, transactions, and occurrences concerning

this case arose in the geographical environs of the Southern District of Indiana;

therefore, venue is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       10.      Rowe was hired by the Defendant on or about September 30, 2019 and she

worked in Assembly.

       11.      At all times relevant, Rowe met and/or exceeded Defendant’s legitimate

performance expectations.

       12.      Rowe has been diagnosed with cervical cancer which qualifies as a

disability within the meaning of the Americans with Disabilities Act, as amended


                                               2
Case 3:21-cv-00036-RLY-MPB Document 1 Filed 02/23/21 Page 3 of 6 PageID #: 3




(ADAA) and/or Rowe was regarded as disabled by the Defendant. Rowe made the

Defendant aware of her disability.

      13.    In mid-October 2019, Rowe began bleeding without a known cause. The

bleeding continued and Rowe notified Jessica Eberhardt, Human Resources, of her

medical issue related to her disability at the same time she learned that Defendant had

failed to enroll Rowe in the Defendant’s health insurance plan despite requesting to be

enrolled and filling out the necessary paperwork.

      14.    On January 10, 2020, Rowe passed out while at work and was transported

to the hospital. Rowe was released to return to work without restrictions, but with

instruction to follow-up with her own physician. Rowe returned to work and soon

learned of her cancer diagnosis, of which she made the Defendant aware. On January

17, 2020, Rowe discussed the possibility of a job transfer with Eberhardt to a position

with less walking requirements. Eberhardt told Rowe to put in for a transfer, which

Rowe did

      15.    Eberhardt also discussed placing Rowe on restrictions, including

suggesting that Rowe be placed on a sit-down restriction that would have her work on

making pillows. Rowe discussed other options with Eberhardt, but Eberhardt insisted

that Rowe had to have a sit-down position because Rowe had passed out previously.

Relying on this information, Rowe was placed on a sit-down restriction by her

physician.




                                            3
Case 3:21-cv-00036-RLY-MPB Document 1 Filed 02/23/21 Page 4 of 6 PageID #: 4




       16.    On January 20, 2020, Lisa Nelson, HR Manager, called Rowe and informed

her that she was being terminated because Respondent did not have light duty work for

anyone outside of those individuals who were on worker’s compensation. Rowe told

Nelson that Eberhardt had told her to get the sit-down restrictions in place. Nelson

disregarded this, telling Rowe that Eberhardt did not know what she was talking about.

Rowe offered to have the restrictions modified to allow standing, but Nelson refused

and terminated Rowe’s employment.

       17.    Defendant failed to engage in the interactive process and then terminated

Rowe in violation of the ADAAA.

                                 V. LEGAL ALLEGATIONS

                            COUNT I – DISABILITY DISCRIMINATION

       18.    Paragraphs one (1) through seventeen (17) of Rowe’s Complaint are

hereby incorporated.

       19.    Defendant violated Rowe’s rights as protected by the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. by failing to engage in the interactive process

and by terminating her because of her actual or perceived disability.

       20.    Defendant's actions were intentional, willful and in reckless disregard of

Rowe’s rights as protected by the ADA.

       21.    Rowe has suffered and continues to suffer harm as a result of Defendant’s

unlawful actions.

                                 VI. REQUESTED RELIEF


                                            4
Case 3:21-cv-00036-RLY-MPB Document 1 Filed 02/23/21 Page 5 of 6 PageID #: 5




       WHEREFORE, Plaintiff, Angela Rowe, by counsel, respectfully requests that this

Court find for Plaintiff and:

       1.     Reinstate Plaintiff to the position, salary and seniority level she would

have enjoyed but for Defendant’s unlawful employment actions, or award her front pay

in lieu thereof;

       2.     Pay Plaintiff's lost wages and benefits;

       3.     Pay to Plaintiff compensatory damages, damages for emotional distress

and payment of uncovered medical bills and/or insurance premiums;

       4.     Pay to Plaintiff punitive damages;

       5.     Pay to Plaintiff pre- and post-judgment interest;

       6.     Pay Plaintiff's costs and attorney fees incurred in litigating this action;

              and,

       7.     Provide any further equitable relief this Court sees fit to grant.

                                           Respectfully submitted

                                           /s/ Lauren E. Berger_________________
                                           Lauren E. Berger, Atty. No. 29826-19
                                           Kyle F. Biesecker, Atty. No. 24095-49
                                           BIESECKER DUTKANYCH & MACER, LLC
                                           411 Main Street
                                           Evansville, IN 47708
                                           Telephone: (812) 424-1000
                                           Facsimile:    (812) 424-1005
                                           Email:        lberger@bdlegal.com
                                                         kfb@bdlegal.com

                                           Attorneys for Plaintiff, Angela Rowe



                                              5
Case 3:21-cv-00036-RLY-MPB Document 1 Filed 02/23/21 Page 6 of 6 PageID #: 6




                             DEMAND FOR JURY TRIAL

      The Plaintiff, Angela Rowe, by counsel, respectfully requests a jury trial for all

issues deemed triable by jury.


                                         Respectfully submitted,

                                         /s/ Lauren E. Berger_________________
                                         Lauren E. Berger, Atty. No. 29826-19
                                         Kyle F. Biesecker, Atty. No. 24095-49
                                         BIESECKER DUTKANYCH & MACER, LLC
                                         411 Main Street
                                         Evansville, IN 47708
                                         Telephone: (812) 424-1000
                                         Facsimile:    (812) 424-1005
                                         Email:        lberger@bdlegal.com
                                                       kfb@bdlegal.com

                                         Attorneys for Plaintiff, Angela Rowe




                                            6
